ORDER
The Disciplinary Review Board having filed -with the Court its decision in DRB 02-092, concluding that PAUL J. PASKEY of BAYONNE, who was admitted to the bar of this State in 1983, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed May 9, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with ethics authorities); and good cause appearing;
It is ORDERED that PAUL J. PASKEY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*335ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.